

117 S1603 IS: Joint Chiefs Landscape Restoration Partnership Act of 2021
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1603IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Bennet (for himself and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo require the Secretary of Agriculture to establish a Joint Chiefs Landscape Restoration Partnership program, and for other purposes.1.Short titleThis Act may be cited as the Joint Chiefs Landscape Restoration Partnership Act of 2021.2.Joint Chiefs Landscape Restoration Partnership program(a)DefinitionsIn this section:(1)ChiefsThe term Chiefs means the Chief of the Forest Service and the Chief of the Natural Resources Conservation Service.(2)Eligible activityThe term eligible activity means an activity—(A)to reduce the risk of wildfire;(B)to protect water quality and supply; or(C)to improve wildlife habitat for at-risk species. (3)ProgramThe term program means the Joint Chiefs Landscape Restoration Partnership program established under subsection (b)(1).(4)SecretaryThe term Secretary means the Secretary of Agriculture.(5)Wildland-urban interfaceThe term wildland-urban interface has the meaning given the term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).(b)Establishment(1)In generalThe Secretary shall establish a Joint Chiefs Landscape Restoration Partnership program to improve the health and resilience of forest landscapes across National Forest System land and State, Tribal, and private land.(2)AdministrationThe Secretary shall administer the program by coordinating eligible activities conducted on National Forest System land and State, Tribal, or private land across a forest landscape to improve the health and resilience of the forest landscape by—(A)assisting producers and landowners in implementing eligible activities on eligible private or Tribal land using the applicable programs and authorities administered by the Chief of the Natural Resources Conservation Service under title XII of the Food Security Act of 1985 (16 U.S.C. 3801 et seq.), not including the conservation reserve program established under subchapter B of chapter 1 of subtitle D of that title (16 U.S.C. 3831 et seq.); and(B)conducting eligible activities on National Forest System land or assisting landowners in implementing eligible activities on State, Tribal, or private land using the applicable programs and authorities administered by the Chief of the Forest Service.(c)Selection of eligible activitiesThe appropriate Regional Forester and State Conservationist shall jointly submit to the Chiefs on an annual basis proposals for eligible activities under the program.(d)Evaluation criteriaIn evaluating and selecting proposals submitted under subsection (c), the Chiefs shall consider—(1)criteria including whether the proposal—(A)reduces wildfire risk in a municipal watershed or the wildland-urban interface;(B)was developed through a collaborative process with participation from diverse stakeholders;(C)increases forest workforce capacity or forest business infrastructure and development;(D)leverages existing authorities and non-Federal funding;(E)provides measurable outcomes; or(F)supports established State and regional priorities; and(2)such other criteria relating to the merits of the proposals as the Chiefs determine to be appropriate.(e)OutreachThe Secretary shall provide—(1)public notice on the websites of the Forest Service and the Natural Resources Conservation Service describing—(A)the solicitation of proposals under subsection (c); and (B)the criteria for selecting proposals in accordance with subsection (d); and(2)information relating to the program and activities funded under the program to States, Indian Tribes, units of local government, and private landowners.(f)ExclusionsAn eligible activity may not be carried out under the program—(1)in a wilderness area or designated wilderness study area;(2)in an inventoried roadless area;(3)on any Federal land on which, by Act of Congress or Presidential proclamation, the removal of vegetation is restricted or prohibited; or(4)in an area in which the eligible activity would be inconsistent with the applicable land and resource management plan. (g)Accountability(1)Initial reportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report providing recommendations to Congress relating to the program, including a review of—(A)funding mechanisms for the program;(B)staff capacity to carry out the program; (C)privacy laws applicable to the program;(D)data collection under the program;(E)monitoring and outcomes under the program; and(F)such other matters as the Secretary considers to be appropriate.(2)Annual reportsThe Chiefs shall annually submit to the Committee on Agriculture, Nutrition, and Forestry and the Committee on Appropriations of the Senate and the Committee on Agriculture and the Committee on Appropriations of the House of Representatives a report describing projects for which funding is provided under the program, including the status and outcomes of those projects.(h)Funding(1)Authorization of appropriationsIn addition to amounts otherwise available to the Secretary to carry out the program, there is authorized to be appropriated to the Secretary to carry out the program $90,000,000 for each of fiscal years 2021 through 2030.(2)Duration of availabilityFunds made available under paragraph (1) shall remain available until expended.(3)Distribution of fundsOf the funds made available under paragraph (1)—(A)not less than 40 percent shall be allocated to carry out eligible activities through the Natural Resources Conservation Service; (B)not less than 40 percent shall be allocated to carry out eligible activities through the Forest Service; and(C)the remaining funds shall be allocated by the Chiefs to the Natural Resources Conservation Service or the Forest Service—(i)to carry out eligible activities; or(ii)for other purposes, such as technical assistance, project development, or local capacity building.